PER CURIAM.
This cause is before us on appeal from a final order of the judge of compensation claims (JCC) awarding attendant care. We affirm without further discussion the JCC’s decision to award care by a homemaker/home health care worker instead of a certified nurse’s aide. However, the award of four hours per day, two days per week of attendant care was outside the range of the evidence presented by the parties to the JCC. Our review of the record indicates that the evidence permits an award of no less than four hours per day, three days per week of attendant care. Consequently, the order appealed from is affirmed but modified to require that the E/C provide four hours per day, three days per week of attendant care by a homemaker/home health care worker.
BOOTH, SMITH and WEBSTER, JJ., concur.